            Case 1:18-cv-11963-PBS Document 45 Filed 01/04/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
___________________________________________
                                                         )
STERLING SUFFOLK RACECOURSE, LLC,           )
                                            )
            Plaintiff,                      )
                                            )                  Civil Action No.
v.                                          )                  1:18-cv-11963-PBS
                                            )
WYNN RESORTS, LTD; WYNN MA, LLC;            )
STEPHEN WYNN; KIMMARIE SINATRA;             )
MATTHEW MADDOX; and FBT EVERETT             )
REALTY, LLC,                                )
                                            )
            Defendants.                     )
___________________________________________ )
              ASSENTED-TO MOTION TO EXTEND BRIEFING SCHEDULE
                           FOR MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 6(b)(1), Plaintiff Sterling Suffolk Racecourse, LLC (“SSR” or

“Plaintiff”) hereby moves, with the consent of all defendants, for an extension of the briefing

schedule for its single consolidated opposition brief to all initial motions filed or to be filed by

the various defendants until February 12, 2019.

       In support of this motion SSR states as follows:

       1.       This is a civil RICO case against multiple defendants with multiple additional

state-law causes of action alleged. The initial scheduling conference has recently been set for

February 26, 2019. Because it appeared likely that multiple initial motions in response to the

complaint would be filed on different dates by various separately-represented defendants, with

significantly overlapping content, this Court previously set January 31, 2019 as the due date for a

single consolidated opposition brief to all such motions by granting a prior assented-to

scheduling motion. See Docket No. 35.


                                                   1
            Case 1:18-cv-11963-PBS Document 45 Filed 01/04/19 Page 2 of 4



       2.       At the time the January 31 date was requested by Plaintiff and approved by the

Court, the latest date for any defendant to respond to the complaint was January 10, 2019.

However, since that time, several of the defendants have requested extensions of their time to

respond, most recently defendant Kimmarie Sinatra’s request to extend her time to respond until

January 23, 2019.

       3.       Plaintiff’s counsel yesterday advised both Ms. Sinatra’s counsel and all other

defense counsel that while it wished to accommodate Ms. Sinatra’s request, it would make the

January 31, 2019, due date for the consolidated opposition impracticable, and that accordingly

Plaintiff would consent to Ms. Sinatra’s request if both Ms. Sinatra and all other defendants

consented to an extension of the deadline for the filing of the consolidated opposition brief

through and including February 12, 2019.

       4.       Counsel for Ms. Sinatra and all other defendants have consented to this requested

extension. The requested extension of twelve calendar days beyond January 31 is in keeping

with the changed circumstances of a thirteen-calendar-day extension of the due date of the last

anticipated motion from any of the defendants from the date that was calendared at the time the

January 31, 2019 deadline was requested and approved by the Court.

       5.       SSR remains confident that the total number of pages that will be required for the

consolidated opposition brief will be substantially less than would be required if SSR were to file

multiple opposition briefs to the separate motions made and anticipated to be made by the

various defendants, and that filing such a consolidated opposition rather than multiple opposition

briefs will help make the Court’s review and decision-making more efficient. SSR will make a

further motion requesting a specific page limitation for the consolidated opposition brief,




                                                 2
            Case 1:18-cv-11963-PBS Document 45 Filed 01/04/19 Page 3 of 4



hopefully with the assent of all defendants, shortly after receiving and reviewing the last-to-be-

filed anticipated motion on January 23, 2019.

       WHEREFORE, for the foregoing reasons, SSR respectfully requests that the Court grant

this motion and extend the briefing schedule for the pending motions (Docket Nos. 14-17) as

well as any motions to dismiss filed by any and all of the remaining defendants until February

12, 2019.

                                          Respectfully submitted,

                                          /s/ Joseph R. Donohue_________
                                          Joseph R. Donohue (BBO# 547320)
                                          Donohue & Associates
                                          The Charlestown Navy Yard, Shipway Place Unit C2
                                          Boston, Massachusetts 02129
                                          Telephone: (508) 641-8848
                                          Email: jrdonohuelaw@gmail.com

                                          Steven G. Storch
                                          John W. Brewer
                                          Kelly McCullough
                                          STORCH AMINI PC
                                          2 Grand Central Tower, 25th Floor
                                          140 East 45th Street
                                          New York, New York 10017
                                          Telephone: (212) 490-4100
                                          Email: sstorch@storchamini.com
                                                 jbrewer@storchamini.com
                                                 kmccullough@storchamini.com

                                          Attorneys for Plaintiff Sterling Suffolk Racecourse, LLC




                                                 3
         Case 1:18-cv-11963-PBS Document 45 Filed 01/04/19 Page 4 of 4



                         LOCAL RULE 7.1(A)(2) CERTIFICATION
       I certify that counsel for Plaintiff has conferred with counsel for all Defendants in a good

faith attempt to resolve or narrow the issues raised by this motion, and counsel for all Defendants

have assented.

                                             /s/ Joseph R. Donohue__________
                                             Joseph R. Donohue



                                CERTIFICATE OF SERVICE
       I certify that this Motion to Extend Briefing Schedule was filed electronically through the

Court’s CM/ECF system on January 4, 2019 and served electronically on all counsel of record.



                                             /s/ Joseph R. Donohue__________
                                             Joseph R. Donohue




                                                4
